Title: November [1785]
From: Washington, George
To: 




Tuesday first. Thermometer at 50 in the Morning—56 at Noon and 56 at Night.
A White frost and damp kind of a Morning, with but little Wind. Rather hazy all day, & towards evening lowering.
Rid to my Plantations at Dogue run and Muddy hole—at the former preparing, & Sowing Ground with Timothy seed.
Mrs. Fendall, Mrs. Lee & Miss Flora Lee, daughters of the former with Doctr. Skinner, came here to Dinner. And stayed all Night.
A Mr. Sacket from Tygers Valley on the Monongahela, and another person came here before Dinner and shewed me some propositions they had to make to Congress for a large territory of Country West of the Ohio, which I discouraged them from

offering, as I was sure they never would be acceded to by that body.


   
   Mrs. Lee was Matilda Lee, the wife of Henry (Light Horse Harry) Lee. Flora Lee, Matilda’s sister, was the younger daughter of Elizabeth Steptoe Lee Fendall and her first husband, Philip Ludwell Lee. In 1788 Flora married her cousin Ludwell Lee (1760–1836).



   
   Alexander Skinner (1743–1788) served as head of the military hospital at Suffolk in 1776. He later served as surgeon of the 1st Virginia Regiment and of Lee’s Legion.



   
   mr. sacket: possibly Nathaniel Sackett of New York who had, during the Revolution, supplied GW with intelligence from behind the British lines. He laid before Congress on 22 Aug. 1785 a plan for making a “new state intended for the relief of all our distressed and neglected citizens.” For this purpose, Sackett wanted a grant of western lands bounded by the Ohio, Scioto, and Muskingum rivers and Lake Erie. Congress did not act on the memorial, and so Sackett again presented the plan with 340 supporting signatures on 28 Dec. Nothing ever came of the scheme (Sackett to GW, 23 May 1789, DNA:PCC, Item 78; Sackett to GW, 7 April 1777, GW to Sackett, 8 April 1777, NNgWHM; BOND [2]Beverley W. Bond, Jr. The Foundations of Ohio. Vol. 1 of The History of the State of Ohio. Edited by Carl Wittke. Columbus, Ohio, 1941., 273; JCCWorthington Chauncey Ford et al., eds. Journals of the Continental Congress, 1774-1789. 34 vols. Washington, D.C., 1904–37., 29:650, n.3, 788, n.1, 909). GW’s designation “from Tygers Valley” may have meant that Sackett had just come from a visit to Tygart Valley River.



 


Wednesday 2d. Thermometer at 58 in the Morng. 58 at Noon and  at Night.
A Very thick, damp Morning, & heavy Fog until about 9 Oclock, when it began to Rain; & continued to do so until Noon, when it thinned, and looked as if it would be fair, but soon recommenced raining, which lasted until near night.
Perceived the Wheat from the Cape, which had been sent to me by Mr. Powell of Philada., & which I sowed on the 19th. of last Month had come up very well.
The Guinea Grass in my Botanical Garden was as much injured by the frosts which we have had, and the colour of the blade as much changed, as those of Indian Corn would have been from the same cause.
Could perceive none of the Guinea grass up which I sowed in the Inclosure behind the Stable (old Vineyard)—the 1st. day of Sepr.
 


Thursday 3d. Thermometer at 54 in the Morning—60 at Noon and 58 at Night.
Morning clear, Calm, and very pleasant; but the wind springing up about 10 Oclock in the No. West, & blowing pretty fresh, it turned cool towards Evening.
Borrowed a Scow from Colo. Gilpin, with which to raise Mud

from the Bed of the river or Creek, to try the efficacy of it as a Manure, and sent it to the river Plantation for that purpose. Went over there myself to mark off a piece of ground to spread it on, after it should get mellowed by the frosts of the Winter.
   
   Mrs. Fendal, Mrs. & Miss Lee & Doctr. Skinner went away, breakfasting first.
Took up 11 Pines of a large size & planted them in the green brier hedge & circle at the extremity of the Lawn within the Gate.
 


Friday 4th. Thermometer at 52 in the Morng.  at Noon and 60 at Night.
Lowering, and the wind very brisk from the So. West in the Morning; but clear, calm, warm, and very pleasant afterwards.
Raised the heavy frame in my [Ice] House to day and planted 16 Pines in the avenues on my Serpentine Walks.
Rid to my Dogue run Plantation, where they were still preparing ground for, & sowing of, Timothy seed. Went from thence to Mr. Lund Washington’s on a visit to Mr. Robt. Washington who was gone up to Alexandria. Returned home by the way of Muddy hole.
In the Evening a Mr. Jno. Fitch came in, to propose a draft & Model of a Machine for promoting Navigation, by means of a Steam.



   
   John Fitch (1743–1798), of Bucks County, Pa., had been experimenting with a steam-driven boat for the navigation of rivers. He applied to the Continental Congress for financial assistance in Aug. 1785 and to the American Philosophical Society in September, but without success. He was at this time on his way to Richmond to try, again unsuccessfully, to procure assistance from the state legislature. On his way south, Fitch had stopped at former governor Thomas Johnson’s in Frederick Town, Md., where he first heard of James Rumsey’s boat. Concerned about the possibility that Rumsey too was experimenting with steam power, Fitch had, at Johnson’s suggestion, stopped to ask GW whether Rumsey was experimenting with steam. According to Fitch, GW evaded a direct answer and gave him no encouragement (WESTCOTTThompson Westcott. The Life of John Fitch, the Inventor of the Steam-Boat. Philadelphia, 1857., 127–47).



 


Saturday 5th. Thermometer at 60 in the Morng. 64 at Noon and 65 at Night.
Morning a little lowering with the wind pretty brisk from the Southward until about Noon when it became Calm & clear.
Went over the Creek to see how my people went on in raising mud from the bed of the Creek—their progress but slow.
Mr. Robert Washington of Chotanck—Mr. Lund Washington & Mr. Lawrence Washington dined here, as did Colo. Gilpin and Mr. Noah Webster. The 4 first went away afterwards—the last stayed all Night. In the afternoon a Mr. Lee came here to sollicit Charity for his Mother who represented herself as having nine Children—a bad husband and no support. He also stayed the Evening.

   
   
   Noah Webster, in his effort to get the state to enact a copyright law, had come to request letters of introduction from GW to the governor of Virginia and to the speakers of both the Virginia Senate and House of Delegates. Webster wrote GW, on 16 Dec. 1785, to inform him that the legislature had passed such an act. He also offered to come to Mount Vernon to act, without pay, as tutor for the Custis children, provided he would be given access to GW’s papers (PHi: Gratz Collection). GW refused this offer, as he needed someone who could also act as secretary (GW to Webster, 18 Dec. 1785, NN: Washington Collection).



 


Sunday 6th. Thermometer at 64 in the Morning—68 at Noon and 68 at Night.
Clear, Calm, and remarkably pleasant all day. Sun set in a bank.
Mr. Webster and Mr. Lee went away after breakfast.
Mr. Geo. Washington & wife went to Church at Alexandria—as did Mr. Shaw. The two first returned to dinner. The other not ’till some time in the Night—after the family were in bed.
Although it was omitted in the occurrences of Yesterday, I tried 2 quarts of the pulverized plaister of Paris; one of them burned, the other unburnt; upon two sections of the Circle in front of

the House—from the Dial Post to the Center post, opposite to the pavemt. leading to the Gate by the Quarter. The section nearest the House was sprinkled with the burned Plaister. These sections are only from one Post to another in the circle, and do not contain more than about 145 square ft. A quart therefore on each is at the rate of 8 Bushels to the Acre. This was the poorest part of the Circle.
 


Monday 7th. Thermometer at 66 in the Morng. 69 at Noon and 69 at Night.
Clear, calm, and remarkably pleasant all day, but rather too warm for the Season.
Mrs. Peake and Miss Eagland dined here and returned in the Eveng.
Employed since I first began to supply the dead Trees in the Serpentine Walks which I compleated this day except with the lime (or Linden) and horse chesnut, neither of wch. I have or could easily get at. The numbers replanted are as follow—of Pine 19—of Elm 2—of Poplar 18—of the black Gum 17—of the Aspan 2—of the Mulberry 5—Ash 2—and of the Maple none.


   
   miss eagland: probably Mrs. Peake’s niece, Frances Edelen. GW constantly misspelled her name, calling her Eaglin, Eldredge, England, and Evelin.



 


Tuesday 8th. Thermometer at 60 in the Morning—66 at Noon and 66 at Night.
A very heavy fog (with little or no wind) until near Noon—when it dispelled; became clear, warm & pleasant.
Rid to Dogue run & Muddy hole Plantations—the first preparing Ground, & sowing Timothy Seed.
Began to replace the dead trees in my shrubberies.
Doctr. Craik first, and a Captn. Lewis Littlepage afterwards, came here to Dinner; the first went away after it—the other stayed all Night. This Captn. Littlepage has been Aid de Camp to the Duke de Crillon—was at the Sieges of Fort St. Phillip (on the Island of Minorca) and Gibralter; and is an extraordinary character.
In the Evening Doctr. Griffith came, & stayed all Night.


   
   Lewis Littlepage (1762–1802), of Hanover County, served briefly in John Jay’s legation in Spain in 1780 and as a volunteer with the Spanish army in the sieges of Port Mahón (Fort St. Philip) 1781–82 and Gibraltar 1782–83. He had received an invitation from the king of Poland to accept a position at his court, and had been given a year’s leave of absence to arrange his affairs in America. In Richmond, Littlepage received from Gov. Patrick

Henry a letter of introduction to GW and also a draft for £300 on the state of Virginia, to be conveyed to the sculptor Houdon as a partial payment for his statue of GW. Littlepage stopped at Mount Vernon on his way to New York. After he arrived in New York a long-standing feud with John Jay almost sent him to jail, and he used the money belonging to the state of Virginia to extricate himself from his difficulties. This done, he sailed for France and by 1786 was serving as chamberlain and envoy in the service of Stanislas II Augustus, king of Poland.



   
   Louis de Berton des Balbes de Quiers, duc de Crillon-Mahón (1717–1796), was a Frenchman in the service of Spain. In 1782 he had captured Fort St. Philip, the fortification for Port Mahón on Minorca, and then commanded an unsuccessful Franco-Spanish siege of Gibraltar.



 


Wednesday 9th. Thermometer at 64 in the Morning—66 at Noon and 66 at Night.
A red, & watery Sun in the Morning, which about Noon was obscured, slow rain afterwds. Wind Southerly all day; and at Night appeared to be getting to the Westward.
Mr. Griffith went away after Breakfast and Captn. Littlepage after Dinner.
Having put in the heavy frame into my Ice House I began this day to Seal it with Boards, and to ram straw between these boards and the wall. All imaginable pains was taken to prevent the Straw from getting wet, or even damp, but the Moisture in the air is very unfavourable.
 


Thursday 10th. Thermometer at 59 in the Morning— at Noon and  at Night.
There having fallen so much rain in the Night as to convince me that the Straw which I had placed between the Cieling & the Wall of my Ice House, must have got wet, and being in some doubt before of the propriety of the measure, lest it should get damp, heat, & rot; I had it all taken out, leaving the Space between unfilled with any thing.
Went up to Alexandria to meet the Directors of the Potomack Company. Dined at Mr. Fendalls (who was from home) and returned in the Evening with Mrs. Washington. Mr. George Washington & his wife who accompanied us remaining to a Ball.
Planted 8 of the Hemlock Pine which were brought from Neabsco in my Shrubberies—More still wanting to make up the deficiencies.
 


Friday 11th. Thermometer at 56 in the Morng. 54 at Noon and 55 at Night.

Wind at No. Et. and fresh all day. Very cloudy and sometimes dripping. At Night it began to fall a little more seriously, but in no great qty.
Sent my Carriage up for & brought George Washington & his wife down after dinner.
 


Saturday 12. Thermometer at 54 in the Morng. 58 at Noon and 60 at Night.
Wind a little west of the No. and pretty fresh all the forenoon; and cloudy. Afternoon clear, still, & very pleasant.
Received 215 Apple trees (red striek) from Major Jenifer; wh[ic]h I sent to the river plantation in the Neck, to be planted. At the same time, and from the same place, received two New Town & 2 Golden Pippin trees—Two of the Bury, & two St. Germain Pear Trees and 2 duke Cherry Trees.
Rid to my Plantations at the Ferry—Dogue run and Muddy hole; at the second of which they were yet preparing ground, & sowing grass-seeds—at the last gathering Corn.
Covered my exotic plants in that section of my Botanical Garden between the Salt House & the House next the Circle; & began to cover the Guinea grass, which two days before I had cut of near the Crown—but did not finish it.
 


Sunday 13th. Thermometer at 59 in the Morning—65 at Noon—65 at Night.
Clear all day. Morning calm & very pleasant; but Windy afterwards from the No. West.
Mr. Saml. Hanson and his wife, Mr. Thos. Hanson and their two sisters, & Mrs. Dulany wife to Waltr. Dulany, lately from England came to Dinner, & stayed all Night.


   
   Samuel Hanson of Samuel was married to Mary Key (Kay) Hanson, of New Jersey, and was a merchant in Alexandria at this time. GW’s ledger entries between 1784 and 1786 include several business transactions with the “Messrs. Hansons” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 180, 207). Maj. Walter Dulany, Jr., brother-in-law of Thomas Hawkins Hanson, served in the Maryland Loyalist Regiment during the Revolution. In 1785 he returned to Maryland from England with his new wife, Elizabeth Brice Dulany, widow of his uncle, Lloyd Dulany.



 


Monday 14th. Thermometer at 58 in the Morning—64 at Noon and 62 at Night.
Calm, clear, & pleasant Morning. Wind pretty brisk afterwards from the No. Wt., but fine notwithstanding.

The Company who came to dinr. yesterday, & lodged here last Night went away after breakfast—upon which I went to my Neck Plantation in the Neck with intention to take a descriptive list of my Horses, Cattle, Sheep, Working Tools &ca., but the forenoon being far spent I could only do it of the Horses & Tools.
Began to Plant the Apple Trees which were brought from Major Jenifers on Saturday.
Finished covering the Guinea grass in my Botanical Garden except 6 rows of it which I left uncovered—and uncut—to try the effect of the Winters frosts & snows upon it.
In the Evening Mr. Willm. Craik returned from his trip over the Alligane Mountains having effected no business for his father or me, being disappointed of seeing those with whom he had it to transact.


   
   no business for his father or me: GW had given young Craik a letter to be delivered to Maj. Thomas Freeman of Red Stone, now Brownsville, Pa., detailing what Freeman was to do regarding the lands in Pennsylvania under lease to Gilbert Simpson (16 Oct. 1785, DLC:GW). Simpson was dissatisfied with his lease and had been threatening to leave the tenement (see entries for 15 and 17 Sept. 1784).



 


Tuesday 15. Thermometer at 54 in the Morning—56 at Noon and 60 at Noon [night].
Wind Southerly and pretty fresh. Weather somewhat hazy and Smoaky.
Went to my Neck Plantation and compleated the Acct. of my Stock there—except that of the Hogs—which stand thus.
   
Horses
A grey dray Stallion	1
Buck a Sorrel	16 yr. old	Working Horses
Gilbert a black	17 Do.
Randolph a Grey	7 Do.
Doctr. a Grey	7 Do.
Prentice a Bay	10 Do.
Jolly a Black	9 Do.
Dick a White	12 Do.
Grunt a Bay	9 Do.
Pompey a Bay	14 Do.
Diamond White	9 Do.
Possum—Grey	10 Do.
Jack—Black	10 Do.	12

Kit	a black Mare	5 yrs.	Workg. Mares
Fly	Dark brown
Patience
Betty White Stockgs.	9 Do.
Punch grey flea bittn.
Jenny light grey	9 Do.
Brown	11 Do.
Fanny	Black	9 Do.
Oversrs	Black	9
A brown Horse	5	unbroke Hors.
Bright Bay	rising	3
Black	Do.	3
Brown Mealy Cod.	Do.	3
Black	Do.	3
Black	Small	Do.	3
Ditto	Do.	2
Iron Grey	Do.	2
Black bald face	2	9
A Grey spring Colt	1
Dark bay	9	unbroke Mares
Sorrel	5
Brown	6
Black	rising	3
Dark brown	3
Grey	3
Black	rising	2	7
Black Spring Colt	1
In all	40
Cattle
Bulls y[oun]g	3
Working Oxen	7
Fatting Steers in Corn field	5
Cows	41
Heifers	6 yrs. old	6
3 yrs. old	15
2 yrs. old	11
1 yr. old	7
Spring	Cow calves	19	58
Steers—full grown	18
4 yrs. old	2
3 yrs. old	4
2 yrs. old	7

      


1 yr. old	3
Spring	Bull calves	11	45
159
Cows brot. to the Home for Milk & to go back	8
Total Cattle	167
Sheep
Rams	7
Ewes	92
Weathers	12
Ditto in Corn field	16
127
Weathers brot. to Ho[me] Ho[use]	42
Total	169
Tools & Implemts.
A Waggon Saddle and Gier for 4 Horses	1
An Oxe Cart—good	1
Ditto not good	1	2
Oxe Chains	2
Bolts for Tongues	2
Yokes, Rings &ca.
Bar shear Plows	9
Two pr. Iron traces to each	18
Old Bridles for ditto	18
NB. These Traces serve the Waggon
Hilling Hoes helved	20
unhelved pretty gd.	3
indifferent	2
At the Smiths Shop	2	27
Mattocks but indifft.	6
Ditto said to have come to the Home Ho[use]	7	13
Grubbing Hoes indifft.	3
Axes	7
Ditto at Smiths Shop	1
Ditto old Iron	1	9
Iron Wedges—pairs	3
Open Iron wire Sieve	1
Sand Sieve	1	2
Note these to be sent to the Home Ho[use]
Harvest Rakes	5 only gd.	13
Pitch forks	1
Half Bushels	new	1

   

   
Old Do	1	2
Plantation Gun	1

 


Wednesday 16th. Thermometer at 58 in the Morng. 66 at Noon and  at Night.
A large circle round the Moon last night—a red & angry looking sky at the Suns rising and a brisk Southerly Wind all day with rain in the Evening and Night.
Finished the Arch over my Ice House to day.
Went early in the Morning to take an acct. of My Stocks &ca. at Dogue run & Muddy hole Planns.
   
At the first
Horses
Height	Age
Dabster	a grey	14¼	8	Workers
Buck	Bay	14	6	2
Nancy	Bay	14	old	Workg. Mares
From
Camp	Ditto	14¼
Fly	Ditto	13	8
Brandy	Ditto	13½
Fancy	Black	13	old
—	Sorrel	13	old
—	Ditto	13
Bonny	Bay	very old	8
Englh.
Hunter	Brown	15	old	Old M.
Grey Mare bot. at Bristol	Do.
Dray	Black	Camp	Do.	3
Bay	likely in foal	14	6
Bay Roan—white face	14	5
Sorrel	14½
Black—Snip on the nose	13	Unbroke Mares
Iron grey—dark	14	3
Black—from Hunter	2
Black Star & Snip likely	2
Bay—white face	1
Black—long star	1
Bay near hind foot wh[ite]	1
Bay small Star	1
Bay (blood) near hind f[oot] W[hit]e	1
Bay—star & snip	1	13

A Grey	snip	14	3
✻Bay Roan wh. face	1	Unbroke Horses
✻Sorrel	Snip	1
✻Dark Grey	1
Grey Colt frm. Bristl.	M[are]	Sp[rin]g
✻It is not certain whether these are horses or Mares not having distinguished them on the Spot at the time	5
In all	31
Cattle
Working Oxen	7
Fatting Steers in Meadow	2
Cows	15
Heifers	4 yrs. old	5
3 yrs. old	3
2 yrs. old	6
1 yr. old	2
Spring Calves	6	22
Steers	full grown	7
3 years old	1
2 yrs. old	2
1 yr. old	7
Spring Calves	5	22
Bulls	1
Total	69
Sheep
Rams	7
Ewes	32
Weathers	7
Ditto in Meadow fattg.	7	14
Total	53
Old Cows in the Meadw.	2

N.B. The Tools not being got up no Acct. was taken of them at this time.
   
Muddy hole Plantation
Horses
height	age
Jockey . a black	13½	14	W.H.
Diamond . Ditto	14	10	2

Rankin	14	10	Workg. Mares
Fly	a Grey	14¼	2
Jenny . Brown	13¼	8
Finwick . Dun Sorrel	13½	7
Fancy . Grey	13¼	9	5
White	13	7
Bay . small Star &ca.	13	5
Bay . long blaze	13	5	unbroke Mares
Bay . very small Star	13	5
Dark Bay sml. star & snp.	13
Dark Brown Simpson	13½	3
Bay . midlg. likely	1
Bay . small Star	Spring
Black . sml. star	Spring	9
Brown Bay . crookd blaze . 13 hands high	5 yrs. old	unbroke Hors.
Grey . unlikely	2
Bay . sml. star . unlikely
Grey . natural pacer	spg.	4
Total	20
Cattle
Working Oxen	4
Cows	10
Heifers	1 yr. old	1
Cow Calves	this spring	1
Steers	full grown	8
2 years old	2
1 year old	1	11
Male Calves	4
Total	31
Sheep
Rams	5
Ewes	39
Lambs	11
Total	50
Tools & Implements A good oxe Cart—2 Oxe yokes & Iron Rings—Compleat	1

Oxe Chain 	1
Bar shear plows 	3
Iron Traces . pairs	6
Haims, Collars, Bridles &ca. Compt. 2 spare Colters	2
Mattoxs	5
Axes—includg. 1 at the Home Ho[use]	4
Iron Wedges . pairs 	1
Hilling Hoes	11
Pitch fork	1
A Wheat Fan	1
Half Bushel	1

The Hogs at all the Plantations running in the Woods after the Mast, no Acct. could be taken of them.
Richard Henry Lee, lately President of Congress; his Son Ludwell, Colo. Fitzgerald, and a Mr. Hunter (Mercht.) of London came here to Dinner & stayed all Night.
The Stock at the Ferry not being got up, Postponed taking the Acct. of them until they shod. be got together.


   
   Richard Henry Lee’s son Ludwell Lee lived at Shuter’s (Shooter’s) Hill near Alexandria.


   
   
   Mr. Hunter was a son of Robert Hunter, a Scottish merchant living in London and trading primarily with Canada. Hunter’s son Robert Jr., or John, as he is identified in some sources (Pa. Mag., 17:76–82), was only 20 years old when his father sent him to America in 1785, at a time when representatives of British mercantile houses were swarming into the country to collect pre-Revolutionary debts. In Montreal young Hunter met Joseph Hadfield, who was also collecting debts for his family’s firm, and the two joined forces for part of their journey through the states (see 31 Jan. 1785). Hadfield, who had visited Mount Vernon in January, remained in Baltimore while Hunter went to Alexandria and Mount Vernon. Among the subjects discussed during Hunter’s visit was navigation of the Potomac River. GW “gave success to the navigation of the Potomac for his toast, which he has very much [at] heart. . . . He is quite pleased at the idea of the Baltimore merchants laughing at him and saying it was a ridiculous plan and would never succeed. They begin now, says the General, to look a little serious about the matter, as they know it must hurt their commerce amazingly” (WRIGHTLouis B. Wright and Marion Tinling, eds. Quebec to Carolina in 1785–1786: Being the Travel Diary and Observations of Robert Hunter, Jr., a Young Merchant of London. San Marino, Calif., 1943., 193).



 


Thursday 17th. Thermometer at 58 in the Morning—60 at Noon and 62 at Night.
Colo. Lee & all the Company went away after Breakfast.
Mr. Shaw went up to the Assembly in the Afternoon ’at Alexand.

Morning a little foggy & thick but clear afterwards with the Wind at No. West and cool.


   
   assembly . . . at alexand.: “The Gentlemen of Alexandria, who are desirous to become Subscribers to the Assemblies for the approaching Season, are requested to meet at the Coffee-House this Evening at 6 o’Clock, to form Regulations for the same. It is intended that the Assemblies commence on Thursday the 17th Instant, at Mr. Wises’s new Room” (Va. Journal, 10 Nov. 1785). John Wise’s Fountain Tavern, where the assemblies were held, was located on Royal Street (Va. Journal, 16 June 1785 and 17 Aug. 1786).



 


Friday 18th. Thermometer at 49 in the Morning—54 at Noon and 50 at Night.
Morning clear & serene—a white Frost and ground froze—Ice an eighth of an Inch thick. Wind at No. Wt. & pretty fresh untill the afternoon when it was almost calm.
Began to take up a number of small Pines to replace the dead ones in my wilderness. Got them with much dirt about the Roots.
Took an Account of the Horses, Cattle & Sheep at Home.
viz.

Horses
Magnolia—an Arabian	1
Nelson . Riding Horse	1
Blewskin . Ditto	1	2
height	age
Partner . A Bay	15	12	For the Chariot
Ajax . lightr. Bay	15	11
Chatham . dull Bay	15	8
Valiant . Yellowh. Bay	14¾	16
English . Bay	15	very old
McIntosh . Bay	14½	9
Careless . Bay	14½	5
Young . Bay	8
Dragon . Black 	15	6	Waggn. Hors.
Jolly . Ditto	15	14
Chichester . Bay	14½
Jock . Grey	14¼	5	4
Black . Mare dray	15	old	Cart H.
Black . Horse Ditto	14	old
used in Tumblers	2

A Brown Bay	14	6	Hacks
Chevalier 	dull bay	14½
Brown Bay	Muddy hole
Columbus	br[own] Do.	14	4
Total	21
Cattle
Working Oxen	old	2
Ditto Do	young	2	4
Cows from Camp	4
Rivr. Plantn.	8
Dogue run Do.	6
Ferry Do.	3	21
Bull	1
In all	26

Note. One of the Cows that came from the River Plantn. (making the above, 9) got mired this Fall and died, and of the above, the 4 Cows from Camp—two from the Ferry—three from Dogue run—and one from the Neck are ordered to be detained here—and all the rest to be sent to their respective places.

Sheep
Weathers	40
Ewes	sucking Lambs	4
Lambs	for killing	4	48

Began to take up my summer Turnips at the House. Got abt. half up to day.
Sent to Mr. Digges for Papaw Bushes to replace the dead ones in my Shrubberies. Coming late I had not time to plant them but put the Roots in the ground until tomorrow.
Planted the two duke Cherries—sent me by Major Jenifer in the two gardens—one under each Wall, abt. 30 feet from the Garden Houses—and planted the Bury & 2 St. Germain Pairs also sent me by him in the No. Garden—new part thereof—one of each kind on the circular Walk and the other two on the Strait walk.
Put the Box with the Magnolia, & other exotics from So. Carolina and that with the Kentucke Coffee tree under a bush cover in the open part of the Green Ho[use] and began to cover the Palmetto Royal at the Front gate with Brush with the leaf on—but got a small part only South of the gate & South part thereof done before night.



   
   Magnolia, or Magnolio, was an Arabian horse which GW had bought for £500 from the estate of John Parke Custis (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 224). He was a five-year-old, “a chesnut colour, near sixteen hands high, finely formed, and thought by all who have seen him to be perfect. He was got by the Ranger Arabian, his dam by Othello son of Crab, her dam by Morton’s Traveller, and her dam was Selima by the Godolphin Arabian” (Va. Journal, 24 Mar. 1785).


   
   
   Nelson and Blueskin, two horses that had carried GW during the Revolution, were now in honorable retirement at Mount Vernon. Nelson was, according to George Washington Parke Custis, the chestnut which GW rode at Yorktown. He was named for Gov. Thomas Nelson, Jr., of Virginia, and was probably the horse which Governor Nelson sent GW as a gift in 1778 after hearing of GW’s difficulties in finding a suitable animal to replace one he had been riding (CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 166; Nelson to GW, 11 Aug. 1778, DLC:GW). Blueskin seems to have been sold or given to GW by Benjamin Dulany or his wife, and GW wrote late in 1785 to Elizabeth French Dulany, presenting the horse to her: “Marks of antiquity have supplied the place of those beauties with which this horse abounded in his better days. Nothing but the recollection of which, & of his having been the favourite of Mr. Dulany in the days of his Court ship, can reconcile her [Mrs. Dulany] to the meagre appearance he now makes” (GW to Elizabeth French Dulany, c.23 Nov. 1785, MdHi).



 


Saturday 19th. Thermometer at 46 in the Morng. 54 at Noon and  at Night.
Wind at No. West and cold all day, with Clouds which threatned Snow in the evening. Ground very hard frozen.
Finished digging my Summer Turnips and putting them in a Cellar.
Also finished covering the Palmetto royal at the front gate, except a small piece on the south side, nearest the gate, for which brush could not be got in time.
My Ice House Walls except the Pediment over the outer door and the inner Walls of the arch were compleated this day likewise.
Doctr. Craik whom I had sent for to visit York George (in the Neck) who is much afflicted with the gravel came here about Sundown and stayed all Night.
 


Sunday 20th. Thermometer at 48 in the Morning—54 at Noon and 54 at Night.
Clear and calm all day, but the Air keen notwithstanding.
George Washington & wife & Mr. Shaw went to Lund Washingtons to Dinner & returned in the afternoon.
Colo. Harrison (Judge) came here to Dinner and Doctr. Craik (who went away early this Morning) at Night.

My Nephew Lawe. Washington came here with a letter today from Mr. Bayley respecting their Board &ca.


   
   William Bailey, a Georgetown merchant, boarded GW’s nephews George Steptoe and Lawrence Augustine Washington during part of their stay at the Georgetown academy, furnishing them with supplies from his store (GW to Stephen Bloomer Balch, 26 June 1785, Benjamin Stoddert to GW, 21 June 1785, DLC:GW).



 


Monday 21st. Thermometer at 48 in the Morning— at Noon and  at N.
Lowering morning, with the wind at No. Et. About half after ten A.M. it began to Snow & continued to do so (of a Wet kind) until Night, when it ceased tho’ the ground was not covered more than an Inch thick.
Colo. Harrison & Doctr. Craik left this after Breakfast, and I went up to Alexandria with G. Washington to meet the Directors of the Potomack Coma. and to a Turtle feast (the Turtle given by myself to the Gentlemen of Alexa.).
Returned in the Evening and found the Count Doradour recommended by, & related to the Marqs. de la Fayette here, as also the Revd. Mr. Magowan.


   
   The directors of the Potowmack Company met to approve some accounts receivable (PICKELLJohn Pickell. A New Chapter in the Early Life of Washington, in Connection with the Narrative History of the Potomac Company. New York, 1856., 82).



   
   The comte de Doradour, a Frenchman from Auvergne, was “going to look for a settlement in America. His fortune Has Been partly deranged By a law suit, and what Remains of it He intends to fix in some of the United States” (Lafayette to GW, 11 May 1785, PEL). Doradour carried letters of introduction to numerous Virginians from Thomas Jefferson, at this time United States minister to France, and eventually purchased a large tract of land west of the mountains (Jefferson to Nicholas Lewis, 19 Dec. 1786, DLC: Jefferson Papers).



 


Tuesday 22d. Thermometer at 40 in the Morning—46 at Noon and 52 at Night.
Clear and cold Wind at No. West all day. The Snow, except on the No. side of Hills & Houses had dissolvd.
The Count Doradour and Mr. Magowan went away after Breakfast.
The Reverd. Mr. Keith of Alexandria and a Mr. Bowie of Philadelphia came to Dinner and returned to Alexandria in the Evening.
Gave my People their Cloathing pr. list taken.
Removing Earth to day, as yesterday, to cover my Ice Ho[use].


   
   Isaac Stockton Keith (d. 1813) became minister of the Presbyterian Meeting House in Alexandria in 1780 and was one of the first trustees of the Alexandria

academy. He left to go to Charleston, S.C., in 1788. Keith was probably the Isaac Keith, a Pennsylvanian, who received a degree from Princeton in 1778 (MCGROARTYWilliam Buckner McGroarty. The Old Presbyterian Meeting House at Alexandria, Virginia, 1774–1874. Richmond, 1940., 17–18; POWELLMary G. Powell. The History of Old Alexandria, Virginia: From July 13, 1749 to May 24, 1861. Richmond, 1928., 101; HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 12:393).



   
   John Bowie asked permission in 1784 to write a biography of GW. Although GW initially agreed to the proposal, he had second thoughts and put so many restrictions on Bowie that it is doubtful that the book was ever completed. GW’s foremost worry seems to have been that he would be thought vain for allowing his biography to be written during his lifetime, and he insisted the book not be published until after his death (see GW to James Craik, 25 Mar. 1784, GW to John Witherspoon, 8 Mar. 1785, DLC:GW).



 


Wednesday 23d. Thermometer at 48 in the Morng. 54 at Noon and  at Night.
Clear, warm, and pleasant, with the Wind at South.
Finished all the Brick work of my Ice House today.
Miss Kitty Washington, Genl. Lincoln, Colonels Hooe & Lyles, Mr. Porter, Captn. Goodwin, Doctr. Swift, Mr. Potts, Mr. Dalby, Mr. Monshur Mr. Williams, Mr. Philips & a Mr. Cramer or Cranmur came here to Dinner and all of them returned in the evening except Kitty Washington.
Sent Mr. Shaw through Alexandria, to agree for the Schooling & Board of my Nephews George & Lawrence Washington now at the Academy at George Town & thence to the latter place to conduct them to the former for the purpose of going to School at the Alexandria Academy.


   
   William Lyles, a merchant from Charles County, Md., who had moved to Alexandria c.1782, had a distillery and a dry goods store there and rented the house formerly owned by George W. Fairfax on Prince Street (Va. Journal, 10 June 1784, 30 Nov. 1786; MOORE [1]Gay Montague Moore. Seaport in Virginia: George Washington’s Alexandria. 1949. Reprint. Charlottesville, Va., 1972., 87–92).



   
   Capt. Nash Goodwin of the ship Mary was a cousin of Thomas Porter and nephew of Josiah Watson. His ship was due to leave for Le Havre, France, on 10 Dec. (Va. Journal, 1 Dec. 1785; WRIGHTLouis B. Wright and Marion Tinling, eds. Quebec to Carolina in 1785–1786: Being the Travel Diary and Observations of Robert Hunter, Jr., a Young Merchant of London. San Marino, Calif., 1943., 190).


   
   
   Dr. Foster Swift, of Massachusetts, settled in Alexandria to practice medicine (Va. Journal, 7 July 1785). He later moved to New London, Conn., and eventually became resident physician on Governors Island in New York harbor (BROCKETTF. L. Brockett. The Lodge of Washington. A History of the Alexandria Washington Lodge, No. 22, A.F. and A.M. of Alexandria, Va., 1783-1876. Alexandria, Va., 1876., 128). Swift was the brother of the Alexandria merchant Jonathan Swift and a friend of Benjamin Lincoln, who introduced him to GW on this day (BUCHANAN [2]Roberdeau Buchanan. Genealogy of the Roberdeau Family, Including a Biography of General Daniel Roberdeau of the Revolutionary Army, and the Continental Congress; and Signer of the Articles of Confederation. Washington, D.C., 1876., 92, 96).


   
   
   Mr. Williams is probably Thomas Williams, an Englishman and a partner in the Alexandria firm of Williams, Cary & Williams, which sold European and East Indian goods. In 1784 the business moved from Capt. John Harper’s wharf to Fairfax Street, next to Robert Lyle’s store (WRIGHTLouis B. Wright and Marion Tinling, eds. Quebec to Carolina in 1785–1786: Being the Travel Diary and Observations of Robert Hunter, Jr., a Young Merchant of London. San Marino, Calif., 1943., 191; Fairfax IndexEdith Moore Sprouse, ed. A Surname and Subject Index of the Minute and Order Books of the County Court, Fairfax County, Virginia, 1749–1800. Fairfax County History Commission. Fairfax, Va., 1976., 19; Va. Journal, 3 June and 4 Nov. 1784).



   
   The Alexandria academy was formed in 1785 through the efforts of Dr. William Brown and other Alexandria residents. In November, GW became a trustee of the academy.



 



Thursday 24th. Thermometer at 48 in the Morng. 56 at Noon and 55 at Night.
Clear, Warm & pleasant, wind being still southerly.
Immediately after Breakfast, rid to my Plantation at the Ferry and took the following Acct. of my Stock—viz.
   
Horses
hands	age
Prince a black Horse	14	20 old	W.H.
Ditto—a Sorrel Do.	14¼	2
Jenny—bla. Mare	14¼	old	Working Mares
Peggy—White Do.	14	10
Fly—Dark Grey Do.	13½	8
Kitty—Small bay—Do.	13	15
Bonny—Sorrel—Do.	14	10
Nancy—black—Do.	sml.	12	6
A Black Mare	unb. Ms.
Steady, likely	13½	4
A sorrel Ditto,
Leonidas Do.	1
A bay—Do. very small	Spring	3
A bla. Horse . unlikely	4 1 Sprg.	unb. Hors.
A Small bay
Leonidas—likely
A black—bald face	3
Total	14
Cattle
age
Darling—a red & W. Ox	6
Bembo	White & red Do.	9
Mark black & White Do.	11
Duke red brindle	very old	4
Cows	14
Heifers	4 Years old	1
3 years.	2
2 years	2
Calves this spg.	5	10
Steers	full grown	2
4 years old	2
3 years old	5
2 years Do.	3

1 years Do.	1
Spring Calves	7	20
Bulls	2 years old	1
Beeves in Corn field	2
Total	51
Sheep
Rams	1
Ewes	9
Weathers	5
Total	15
Tools & Implements
A good Cart
2 Yokes with Rings
A Cain
Wheat Fans	1
Wire riddles—course	4
Sand Sieves	1
Courser Size	1	6
Plows Bar shears	4
Iron Traces	pairs	8
Haims, Clevis, Bridles &ca. compleat for them
Weeding Hoes	1
Hilling Ditto	13
Grubbing Ditto	1
Mattocks	4
Axes	5
Iron Wedge—1½ pair

From the Ferry, I went to the Plantation at Dogue run and took the following Account of the Tools there—being omitted when I was there last.
   
Viz.
Oxe Carts	1
At the Ho[use] for repair	1	2
Oxe Yokes with rings	4
Oxe Chains	2
Wheat Fans	1
Riddles—viz.
1 Open & tolerable good
1 Sand Sieve & much worn
Axes	9

Mattocks	6
Grubbing Hoes	6
Hilling Ditto	16
Iron Wedges—pairs	4
Spades—good	1
Bar shear Plows	4
Iron Traces	8
Haims, Clevis, Bridles &ca. complete
Spare Colters	3
Adzes	1
Drawing knife	1
Handsaws	1
Froes	1
Broad Chissels	1
Narrow Do.	1
Gouge	1
Auger—¾ Inch	1
      
Recapitulation of all my Stocks of Horses, Cattle & Sheep.
Horses
Stud Horse. Magnolio	1
Ditto	Dray	1	2
Riding Horses	2
Chariot Horses	8
Hack Horses	4
Waggon Horses—Home Ho[use]	4
Cart Ditto Do. Do.	1	5
Plow Ditto Plantns.	18
Cart Mare Home Ho[use]	1
Plow Ditto Planns.	28	29
Broke Ditto, not worked	5
Unbroke Do. ove[r] 4 yr. old	13
Ditto	3 yrs.	5
Ditto	2 yrs.	3
Ditto	1	8
Ditto	Colts	5	68
Unbroke	Horses 4 & upwds.	3
Ditto	Ditto	3 yrs	6
Ditto	Do.	2 Ditto	4
Ditto	Do.	1 Ditto	4
Ditto	Do.	Spring Colts	6	23
In all	130


Note, In the above Acct., are included 2 English Mares and their Colts—the one a Horse, and the other a Mare which by being at a Meadow had not been included in any of the foregoing lists.
Of the above Mares 16 may go to Magnolio and 33 to the Jack Ass if he should arrive safe, and both of them be in order at the proper Season for covering.

Cattle
Bulls	aged	2
2 yrs. old	2
1 yr. old	2	6
Draught Oxen	26
Steers—full grown	35
4 yrs. old	4
3 yrs. old	10
2 yrs. old	14
1 yr. old	12
Calves	27	102
Cows	101
Heifers	6 yrs. old	6
4 yrs. old	6
3 yrs. Do.	20
2 yrs. Do.	19
1 yr. Do.	10
Calves	31	92
327
Beeves fatting	9
In all	336
Sheep
Rams	19
Ewes	167
Lambs	15
Weathers	59
Ditto—fatting	23	82
In all	283

 


Friday 25th. Thermometer at 50 in the Morng.  at Noon and  at Night.
Wind Westerly & cooler than it had been the two days preceeding. About Noon a black Cloud arose to the Westward out of which came a mixture of Snow and Rain—this disappearing the Sun shone but the day upon the whole was variable & unpleast.
Set out after breakfast, accompanied by Mr. G. Washington, to

make Mr. Mason at Colchester a Visit, but hearing on the road that he had removed from thence I turned into Gunston Hall where we dined and returned in the Evening & found Colo. Henry Lee & his Lady here.
Mr. Shaw returned, having removed George & Lawe. Washington to the Alexandria Academy & fixed them at the Widow Dades.


   
   Mrs. Dade was probably Parthenia Alexander Massey Dade, widow of Townshend Dade (d.1781), and the aunt of GW’s neighbor, Robert Alexander. GW’s two nephews boarded at Mrs. Dade’s house in Alexandria until Jan. 1787, when they were moved to the home of Samuel Hanson of Samuel (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 206, 229). Hanson had difficulties with the boys and eventually they were removed to the care of GW’s old friend, Dr. Craik (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 301; GW to Hanson, 5 May 1788, GW to George Steptoe Washington, 23 Mar. 1789, DLC:GW).



 


Saturday 26th. Thermometer at 44 in the Morning—51 at Noon and 50 at Night.
Wind Westerly and rather Cool in the Morning but less of it & warmer afterwards. Day variable—Clouds & sunshine.
Colo. Lee & his Lady went away after breakfast—crossing to Maryland on their Way home.
 


Sunday 27th. Thermometer at 46 in the Morng. 52 at Noon and 50 at Night.
Very little wind all day but smoaky with some Clouds and rather chilly.
General Lincoln and Colo. Henley Dined here & returned in the Afternoon.
 


Monday 28th. Thermometer at 46 in the Morning—50 at Noon and  at Night.
Thick Smoak and Clouds in the morning & great appearances of Snow until one Oclock, when the Sun came out and was More pleasant but cold notwithstanding.
Went with G. Washington to dine with Colo. Lyles in Alexandria. Returned in the evening.
 


Tuesday 29th. Thermometer at 44 in the Morning—54 at Noon and 54 at Night.
A large hoar frost followed by Southerly Wind and some Clouds—but upon the whole tolerably clear & pleasant.
Sent my Boat to Alexandria for a Hhd. of Common Rum and some Articles brought from Boston for me by General Lincoln. Majr. G. Washington went up to receive them.

   
Went out after Breakfast with my hounds from France, & two which were lent me, yesterday, by young Mr. Mason. Found a Fox which was run tolerably well by two of the Frh. Bitches & one of Mason’s Dogs. The other French Dogs shewed but little disposition to follow and with the second Dog of Mason’s got upon another Fox which was followed slow and indifferently by some & not at all by the rest until the sent became so cold that it cd. not be followed at all.


   
   articles brought from boston: Among the items received on this day were eight boxes of “Spermacita Candles” and “68 lbs. New England Cheese” (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 205). young mr. mason: GW probably means George Mason, Jr., oldest son of George Mason of Gunston Hall. He and his new wife, Elizabeth Mary Ann Barnes Hooe Mason, lived at Lexington, a plantation on Dogues Neck given him by his father (COPELANDPamela C. Copeland and Richard K. MacMaster. The Five George Masons: Patriots and Planters of Virginia and Maryland. Charlottesville, Va., 1975., 238).



 


Wednesday 30th. Thermometer at 45 in the Morning—52 at Noon and 55 at Night.
Morning very thick with Clouds & Smoak. About 9 Oclock it began to snow very moderately, which neither continued long—nor lay on the ground. At one the Sun came out, and the afternoon became clear & pleasant, the Wind, though not much of it, being Southerly all day.
On the Wheat which was given to me by Colo. Spaight from the Cape of Good hope, and which having been sowed forward

had become very forward—full half leg high—and jointed, I determined to try an experiment and accordingly on three Rows next the fencing on the East side the Inclosure I cut it within 4 Inches of the ground just above the Crown of the plant from whence the Shutes had issued. The remainder I suffered to remain in its exuberent state to try the difference.
